                IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MONTANA
                                GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                         Cause No.: CR-19-18-GF-BMM

                       Plaintiff,
      vs.                                                   ORDER

ISSAC SAENZ,

                  Defendant.


      UPON the Defendant’s unopposed motion to seal, good cause appearing

therefrom,

      IT IS HEREBY ORDERED that Exhibits A-F of the Defendant’s Brief in

Support of Motion to Suppress are Sealed. The Clerk of Court is directed to file the

exhibits under seal.

      DATED this 9th day of September, 2019.
